Hon v Prince Dev. Co. LLC (2019 NY Slip Op 00215)





Hon v Prince Dev. Co. LLC


2019 NY Slip Op 00215


Decided on January 10, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 10, 2019

Friedman, J.P., Gische, Oing, Singh, Moulton, JJ.


8069N 602236/04

[*1] John Hon, et al., Plaintiffs-Respondents,
vPrince Development Company LLC, et al., Defendants. Roug Kang Wang, et al., Nonparty Appellants.


Wang Law Office, PLLC, Flushing (Jean Wang of counsel), for appellants.
Aronauer & Yudell, LLP, New York (Joseph Aronauer of counsel), for respondents.

Order, Supreme Court, New York County (Kathryn E. Freed, J.), entered October 10, 2017, which denied nonparty appellants' motion to stay the sale of certain real property and to maintain the status quo, unanimously affirmed, with costs.
The motion court correctly concluded that this action is barred by the doctrine of res judicata (see Matter of Hunter, 4 NY3d 260, 269 [2005]; Nejeidi v Republic Natl. Bank of N.Y., 227 AD2d 392 [2d Dept 1996]). In December 2014, appellants brought a special proceeding pursuant to CPLR 5239 in Supreme Court, Queens County (index no. 18415/2014), seeking a declaration that the respondents therein (including plaintiffs herein) did not have a judgment lien against the subject property. By judgment entered August 5, 2015, the petition was denied and the proceeding dismissed. Having either raised or had the opportunity to raise in that proceeding the precise arguments that they have raised in this action, appellants may not further contest the validity of plaintiffs' judgment lien against the property.
We have considered appellants' remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 10, 2019
CLERK